DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a reciprocating pump having a pulsation damper, classified in F04B 11/0016.
II. Claims 4-6, drawn to a manufacturing method for a pump, classified in Y10T 29/49236.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case completely assembling a pump around a balloon damper which is held stationary.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Khoi Ta on January 5, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  s 4-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because the preamble of independent claim 1 sets forth that the invention is directed to a “single-piston dual-action reciprocating pump part”. The body of the claim sets forth a single piston and also “an output port”. Because the claims do not set forth a cylinder forming pump chambers on opposite sides of the piston and an output port being associated with each pump chamber has not been claimed it is unclear of the pump being a “double-acting” pump is intended to positively limit the claimed. The scope of the claim is also vague and indefinite because it is unclear how “pump part” is intended to be interpreted. It is unclear if the full pump or just a portion of the pump is being claimed.
	In claim 1 lines 6-8 are vague and indefinite because at line 6 it is unclear how “fitted in the output port” is intended to limit the claim. Specifically it is unclear if “fitted” 
Claim 2 is vague and indefinite because the balloon damper is set forth as accepting the shape of the chamber. It is unclear of the chamber is the same or part of the output port. Further it would seem that since the balloon damper is located inside the output port/chamber it is the port/chamber which accepts the balloon damper, not vice versa.
 	Claim 3 is vague and indefinite because there is no reference frame for judging “extra fluid”; and because it is unclear if the claiming of the “uncompressed volume” means that a “compressed volume” is also being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballu (USPN 3,172,369) in view of Chan et al (USPAP 2011/0196303).
	Ballu discloses a double-acting piston pump (see Fig. 4) comprising a piston 6a, 6b which delivers pumped fluid to an output port (i.e. the outlet manifold 40, 49 along 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute a balloon damper, such as taught by Chan et al, for the diaphragm damper of Ballu, since diaphragm dampers and balloon dampers are recognized as equivalence for their use in the pulsation dampening art and selection of any of these known equivalents to dampen fluid pulsations would be within the level of ordinary skill in the art (Note MPEP 2144.06).
With regards to claim 2 the balloon damper 108 is “accepts the shape of the chamber 102a (as understood) and with regards to claim 3 suppresses the flow pulsations as claimed (see [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roschulkin et al discloses a double acting pump with a damper and Ishida et al discloses a balloon damper 62 in Fig. 6.

	


Conclusion          Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
January 11, 2022